UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARVIN TAYLOR,                          
                 Plaintiff-Appellant,
                 v.
                                                No. 03-2261
JO ANNE BARNHART, Commissioner,
Social Security Administration,
                Defendant-Appellee.
                                        
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                          (CA-02-739-3)

                      Submitted: April 2, 2004

                       Decided: June 1, 2004

  Before WILKINS, Chief Judge, DUNCAN, Circuit Judge, and
       Bobby R. BALDOCK, Senior Circuit Judge of the
      United States Court of Appeals for the Tenth Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bruce K. Billman, Fredericksburg, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Debra Prillaman, Assistant United
States Attorney; Lisa De Soto, General Counsel, Thomas Crawley,
Deputy General Counsel, Charlene Bellinger Honig, Office of the
2                        TAYLOR v. BARNHART
General Counsel, SOCIAL SECURITY ADMINISTRATION, Balti-
more, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   At issue here is Appellant Marvin Taylor’s request for waiver of
overpayment of disability insurance benefits. After the Commissioner
of Social Security denied such a waiver, Taylor filed this action seek-
ing reversal of the Commissioner’s decision. The district court
granted summary judgment to the Commissioner. Finding no error,
we affirm.

                                  I.

   Taylor was awarded disability benefits in January 1995; this award
followed a hearing in October 1994, during which Taylor testified
that he had been working since July 1994 but that his employment
would end in November 1994. The administrative law judge (ALJ)
who conducted the hearing and awarded benefits determined that
Taylor had not engaged in substantial gainful activity since Septem-
ber 1, 1993. During an evaluation of his eligibility for supplemental
security income in March 1995, Taylor divulged that he was still
working. Additional proceedings ensued, during which the ALJ
adjusted Taylor’s disability date to June 30, 1995. As a result of this
determination, Taylor was found to have been overpaid benefits of
approximately $21,000.

   Taylor subsequently requested waiver of the overpayment. See 42
U.S.C.A. § 404(b) (West 2003) (providing that overpayment need not
be recovered from "any person who is without fault if such . . . recov-
ery would defeat the purpose of this subchapter or would be against
                         TAYLOR v. BARNHART                           3
equity and good conscience"). The Commissioner denied this request.
Taylor sought review of the denial before a different ALJ, who denied
relief after conducting a hearing. This ALJ determined that Taylor
was not without fault in the overpayment because he failed to
promptly and accurately report the work he performed during the time
for which he sought disability benefits. See 20 C.F.R. § 404.507(b)
(2003). The Appeals Council affirmed the ALJ’s decision.

   Taylor thereafter filed this action seeking review of the denial of
the waiver of overpayment. The case was referred to a magistrate
judge, who recommended affirmance of the ALJ’s decision. The dis-
trict court adopted the magistrate judge’s report, and Taylor now
appeals.

                                  II.

   Having had the benefit of the parties’ briefs, and after careful con-
sideration of the record and the applicable law, we affirm on the rea-
soning of the magistrate judge. See Taylor v. Commissioner, No.
3:02CV739 (E.D. Va. July 11, 2003). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the Court and argument would not aid in the
decisional process.

                                                           AFFIRMED